Citation Nr: 1134433	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  05-27 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for service-connected degenerative disc disease, lumbar spine, rated as 10 percent disabling prior to August 14, 2007 and as 20 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The appellant served on active duty from February 1987 to January 1991.

This case comes to the Board of Veterans' Appeals (Board) from a July 2005 decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO), which denied a claim for an increased rating for service-connected degenerative disc disease, lumbar spine, evaluated as 10 percent disabling.  The Veteran appealed, and in December 2007, the RO increased the Veteran's rating to 20 percent, with an effective date of August 14, 2007.  Since this increase did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In April 2008, the Board denied the claim.  The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2009, while her case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's April 2008 decision.  That same month, the Court issued an Order vacating the April 2008 Board decision.  

In December 2009, and September 2010, the Board remanded the claim for additional development.  

In March 2008, the Veteran was afforded a hearing before F. Judge Flowers, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its September 2010 Remand, the Board directed that the a copy of a Social Security Administration (SSA) decision awarding the Veteran disability benefits be obtained, together with all medical records underlying that determination.  The Board further directed that copies of clinical records for the Veteran be obtained from the Murfreesboro, Tennessee VA Medical Center (VAMC) and from the Chattanooga, Tennessee VA Clinic, from June 2010 to the present time.

It appears that the requested SSA and VA records have been obtained.  However, the Board stated that after these records were obtained, "If any benefit sought on appeal has not been granted to the Veteran's satisfaction, the RO must furnish her and her representative an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and affords them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration." 

The most recent supplemental statement of the case (SSOC) currently of record is dated in July 2010.  

In June 2011, a "SSOC notice response" was received from the Veteran, which indicates that she had recently been issued a SSOC.  However, a copy of the SSOC issued to the Veteran following the Board's September 2010 Remand is not currently of record, and attempts to obtain this SSOC through administrative channels have not been successful.  

The Court has indicated that it constitutes error on the part of the Board to fail to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  In this case, the claims files do not contain a copy of the most recent SSOC issued to the Veteran following the Board's September 2010 Remand.  Accordingly, the Board has no choice but to remand the claim in order for the most recent SSOC to be associated with the claims files.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Obtain a copy of the most recently-issued SSOC and associate it with the claims files.  In the event that this SSOC is not available, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand, to include all evidence received after the July 2010 SSOC.  If the decision remains adverse to the Veteran, furnish her with a SSOC and afford a reasonable period of time within which to respond thereto.  A copy of this SSOC must be associated with the claims files.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



